FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago, March 7, 2014 Ger. Gen N° 30/2014 Mr. Fernando Coloma Correa Superintendent Superintendence of Security and Insurance Av. Libertador Bernardo O'Higgins 1449 Santiago, Chile REF: Information on the Ordinary Shareholders’ Meeting Dear Sir: In accordance with article 63 of the Chilean Companies Act of Law 18,046 (the Chilean Companies Act), we inform you that Enersis S.A.'s Board of Directors, according to the company's bylaws, has agreed to call for an Ordinary Shareholders’ Meeting to be held on April 23, 2014 at 12:00 p.m. at Enersis’ Stadium, located at Carlos Medina N° 858, Independencia, Santiago. The Ordinary Shareholders' Meeting will have the purpose to acknowledge and resolve the following matters: 1. Approval of Annual Report, Financial Statements, Report of the External Auditors and Account Inspectors for the fiscal year ended on December 31, 2013. 2. Approval of Profits and Dividends Distribution. 3. Setting the compensation for the Board of Directors. 4. Setting the compensation for the Directors' Committee and approval of their 2014 budget. 5. information on the Board of Directors’ Expenses, and Annual Report on Management, Activities and Expenses of the Directors' Committee. 6. Appointment of an external auditing firm governed by Title XXVIII of the Securities Market Law 18,045. 7. Election of two Account Inspectors and their alternates, as well as their compensation. 8. Appointment of Risk Rating Agencies. 9. Approval of the Investment and Financing Policy. Information on the Company’s Dividend Policy and procedure for dividends distribution. Information on Board resolutions, in connection with transactions or contracts governed by article 146 of Law 18,046 ( the Chilean Companies Act ). Information on the processing, printing and release costs of information required by Regulation 1,816 of the Superintendence of Securities and Insurance. Other matters of interest and competence of the Ordinary Shareholders' Meeting. Other necessary resolutions for the proper implementation of the above mentioned agreements. Sincerely yours, Ignacio Antoñanzas Alvear Chief Executive Officer c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Representante Tenedores de Bonos Locales SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:March 7, 2014
